Exhibit 10.38

Williams Industrial Services Group Inc.
Restricted Shares Award Agreement

Notice of Restricted Shares Award

Williams Industrial Services Group Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms and conditions of the Williams
Industrial Services Group Inc. 2015 Equity Incentive Plan (the “Plan”) and this
Restricted Shares Award Agreement (the “Agreement”), the following number of
restricted shares (the “Restricted Shares”), as of the Date of Grant set forth
below (the “Date of Grant”).  Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan.

Name of Grantee:

[]

Date of Grant:

March [], 2020

Number of Restricted Shares:

[]

Vesting Date:

March 31, 2021

 

Terms of Agreement:

1.         Grant of Restricted Shares.  Subject to and upon the terms,
conditions and restrictions set forth in this Agreement and in the Plan,  and in
consideration of past services which have a value in excess of the par value of
the Restricted Shares, the Company hereby grants to the Grantee as of the Date
of Grant the total number of Restricted Shares set forth above.  Any
certificates evidencing the Restricted Shares will be held in custody by the
Company together with a stock power endorsed in blank by the Grantee with
respect thereto, until the Restricted Shares have become vested in accordance
with Section 2.

2.         Vesting.  The Restricted Shares granted under this Agreement shall
vest on the Vesting Date set forth above, subject to the Grantee continuing to
serve as a member of the Board through the Vesting Date. Notwithstanding
anything herein to the contrary, upon the death or Disability of the Grantee
prior to the Vesting Date, the Grantee shall be vested in that number of
Restricted Shares equal to the product of (i) the number of Restricted Shares,
multiplied by (ii) a fraction equal to the number of days that the Grantee
served on the Board since the Date of Grant over 365.  For purposes of this
Agreement, “Disability” shall have the meaning set forth in the Company’s long
term disability plan.   Upon a Change in Control, the provisions of Section 21
of the Plan shall apply.

3.         Forfeiture of Restricted Shares.  The Restricted Shares that have not
yet vested pursuant to Section 2 (and any right to unpaid dividends under
Section 5 with respect to the Restricted Shares) shall be forfeited
automatically without further action or notice if the Grantee ceases to serve as
a member of the Board prior to the Vesting Date, except as otherwise provided in
Section 2.

4.         Nontransferability.  Prior to the Vesting Date, the Restricted Shares
granted pursuant to this Agreement may not be transferred, assigned, pledged or
hypothecated in any manner, or be subject to execution, attachment or similar
process, by operation of law or otherwise, unless otherwise provided under the
Plan.  Any purported transfer or encumbrance in violation of










the provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in the
Restricted Shares.

5.         Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares.  Notwithstanding the foregoing, the payment
of dividends or distributions on the Restricted Shares shall be subject to the
following rules:

(a)        Cash Dividends.  Any cash dividends or distributions paid with
respect to Restricted Shares that have not yet vested will be subject to the
same restrictions on transferability and the possibility of forfeiture to the
Company as the Restricted Shares to which the cash dividends or distributions
relate.  To facilitate the enforcement of this provision, any such cash
dividends or distributions paid with respect to unvested Restricted Shares will
be held by the Company or its agent designated for that purpose until such time
as the Restricted Shares to which the cash dividends or distributions relate
become vested or are forfeited.   To the extent that the Restricted Shares
become vested in accordance with Section 2 hereof, the cash dividends or
distributions with respect thereto will be paid or transferred to the Grantee
(without interest) within 30 calendar days after the date that the Restricted
Shares become vested.  To the extent the Restricted Shares are forfeited in
accordance with Section 3 hereof, all of the Grantee’s right, title and interest
in and to such cash dividends or distributions with respect thereto will
automatically be forfeited by the Grantee and transferred to the Company.  The
Grantee agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to this Section 5(a).  The obligations of the Company under this
Section 5(a) will be merely that of an unfunded and unsecured promise of the
Company to deliver cash in the future, subject to the terms and conditions
herein, and the rights of the Grantee to such cash payment will be no greater
than that of an unsecured general creditor.    Any cash paid to the Grantee
pursuant to this Section 5(a) shall be reported on the Grantee’s  Form 1099-MISC
as compensation income for services as a director.

(b)        In-Kind Distributions.  Any additional Shares or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be considered Restricted Shares and shall be subject to the same
restrictions as the Restricted Shares covered by this Agreement.

6.         Compliance with Laws.

(a)        Taxes.  The Grantee shall be liable and responsible for all taxes
owed in connection with the Restricted Shares, including the awarding and
vesting thereof.  The Company does not commit and is under no obligation to
structure the Restricted Shares to reduce or eliminate the Grantee’s tax
liability.

(b)        Securities Law Compliance.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Shares.





2




(c)        General.  No Restricted Shares shall be delivered unless and until
the Company is satisfied, in its sole discretion, that there has been compliance
with all legal requirements applicable to the issuance of such Restricted
Shares.

7.          Miscellaneous.

(a)        Discretion of the Board.  Unless otherwise explicitly provided
herein, the Board, or an authorized committee thereof, shall make all
determinations required to be made hereunder, including determinations required
to be made by the Company, and shall interpret all provisions of this Agreement
and the underlying Restricted Shares, as it deems necessary or desirable, in its
sole and unfettered discretion.  Such determinations and interpretations shall
be binding and conclusive with respect to the Company, the Grantee and any
person claiming an interest in the Restricted Shares under or through the
Grantee.

(b)        No Right to Reelection.  Nothing contained in this Agreement shall
confer upon the Grantee any right to be nominated for reelection by the
Company’s stockholders, or any right to remain a member of the Board for any
period of time, or at any particular rate of compensation.

(c)        Amendment.  This Agreement may only be modified or amended by a
writing signed by both parties.

(d)        Notices.  Any notices required to be given under this Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Williams Industrial Services Group Inc.

Attention: General Counsel

100 Crescent Centre Parkway, Suite 1240

Tucker, GA 30084

if to the Grantee: the address of the Grantee most recently provided to the
Company, or to such other address as either party may designate under the
provisions hereof.

(e)        Relation to Plan; Entire Agreement.  This Agreement is subject to the
terms and conditions of the Plan.  This Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.

(f)        Successors and Assigns.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

(g)       Applicable Law; Severability.  All rights and obligations under this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.  In the event that any
court of competent jurisdiction shall determine that any provision, or any
portion thereof, contained in this Agreement shall be unenforceable in any
respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect.  In the event that such court





3




shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.

(h)        Paragraph Headings; Rules of Construction.  The paragraph headings
used in this Agreement are for convenience of reference, and are not to be
construed as part of this Agreement.  The parties hereto acknowledge and agree
that the rule of construction to the effect that any ambiguities are resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

(i)         Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan.  The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

(j)         Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan.  The Grantee understands that,
unless earlier revoked by the Grantee by giving written notice to Laura Payne,
 Director Financial Reporting, this consent shall be effective for the duration
of the Agreement.  The Grantee also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge.  The Grantee hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  The Grantee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

(k)        Fractional Shares.  Fractional Shares will be subject to rounding
conventions adopted by the Company from time to time; provided that in no event
will the total shares issued exceed the total Restricted Shares granted under
this award.

(l)         No Waiver of Rights, Powers and Remedies.  No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of the party, unless explicitly provided for
herein.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.





4




(m)       Counterparts.  This Agreement may be executed in multiple
counterparts, including by electronic or facsimile signature, each of which
shall be deemed in original but all of which together shall constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

 





5




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

 

 

By:

/s/ Tracy Pagliara

 

Tracy Pagliara

 

President and Chief Executive Officer

 

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) have been received by you, and you
consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact [•], at [•], to request a paper copy of the
Prospectus Information at no charge.

 

 

GRANTEE

 

 

 

[]

 

 

 

Date:

 

 

6

